Opinion issued August 31, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00066–CV




FAMILY DAYCARE, INC. D/B/A EARLY IMPRESSIONS CHILD
DEVELOPMENT CENTER, Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2008-13091




MEMORANDUM OPINIONAppellant Family DayCare, Inc. d/b/a Early Impressions Child Development
Center has neither established indigence, nor paid or made arrangements to pay the
clerk’s fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant Family DayCare, Inc. d/b/a Early Impressions Child
Development Center did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Alcala, Higley, and Bland.